DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 03/24/2021 have been entered and considered.
Claims 1, 7 and 15 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
The Chu reference:
Applicant argued the Chu reference failed to teach the feature of “converting coordinates of the second image checked as obtained by capturing a living body to coordinates of the first image”. The applicant further noted “while Chu mentions ‘position information’ in general term at column 10, lines 42-43, Chu does not teach or suggest ‘converting coordinates of the second image checked as obtained by capturing a living body to coordinates of the first image”. 
Upon further review of the specification and in light of applicant’s arguments, the examiner respectfully disagrees as follows: first of all, the examiner notes the “converting” process in the specification, paragraph [0031] appears to be a “coordinate conversion function” that converts “coordinates on the near-infrared image of the face image determined as obtained by capturing a living body into coordinates on a visible light image”. The specification did not elaborate on the conversion function. However, it appears the conversion is used to “easily 
Chu teaches a color sensor 48 for obtaining digital image of a living person’s face. Chu also teaches using IR sensor 54 and a structured light depth camera to project structured IR illumination and to image the illumination data to obtain IR image and depth map, which correspond to the claimed “second image”. Chu in figure 4A, step 444, third stage teaches “determining whether a plurality of candidate face depth points lies on a single flat plane or curve plane” and Chu further in step 452, fifth stage, teaches “extracting candidate face texture feature from one or more of infrared data stream and color information data stream of candidate face, and determining whether candidate face texture feature corresponds to human texture feature”. The examiner notes the above two steps/stages clearly implies an IR face image with depth data is to be aligned with a digital face image based on face features before facial extraction for facial authentication. The examiner further notes for the facial features of an IR image to be aligned/compared with facial features of a digital image, the coordinates of two images must be inherently “converted” for the alignment to take place. Additionally, the “position information” derived from the sensor system 512 at column 10, lines 35-45, as pointed by the applicant, is also an evidence that the image data obtained by the color sensor, the IR sensor and depth sensor can operate within a same or “converted” coordinate system. In conclusion, Chu teaches the feature of “converting coordinates of the second image checked as obtained by capturing a living body to coordinates of the first image” in claims 1, 7 and 15, and the rejection remains.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al (“Chu” hereinafter, U.S.P.N. 9,251,427 B1).
As per claim 1, Chu discloses an imaging processing device (abstract) comprising: a memory (memory 22) comprising instructions; and a processor (processor 26) configured to execute the instructions to acquire a first image generated by capturing an object by using a light at a first wavelength (color sensor 48 take color image data of a person’s face), a second image generated by capturing the object by using a light at a second wavelength, and depth information on the object (infrared sensor 54 and depth sensor take image data of a person’s face with projected infrared for temperature and depth, column 3, lines 14-44); detect a face included in the second image (figure 4A, step 428-440, detects human face in captured infrared image data); check, based on the depth information, whether or not the detected face is obtained by capturing a living body (steps 444-448 using depth data to check human face for spoofing); and extract, a face image 
As per claim 2, the examiner notes the face features in different images from different sensors are matched with position information and motion information (column 10, lines 42-43).
As per claim 3, the examiner notes Chu at column 10, lines 42-43, teaches the human face in the images are tracked based on position information, motion information and user location information and a bounding box for extraction. The combination is capable of identifying the number of the faces in the images and selecting a face for extraction.
As per claim 4, see column 3, lines 33-44, the structured light depth camera deploys infrared illumination for depth measurement.
As per claim 5, the facial features from color image and infrared image are compared for facial extraction.
As per claim 6, as explained above, the color sensor uses visible light and the infrared sensor and depth sensor use infrared light.
As per claim 7, see explanation in claim 1, and column 2, lines 21-32, the captured image by color sensor is compared with a reference image for authentication.
As per claim 8, see explanation in claim 2.
As per claim 9, see explanation in claim 3.
As per claim 10, see explanation in claim 4.
As per claim 11, as shown in figure 1, the printed photograph 70 may be captured by the color sensor but will not be sensed by the IR and depth sensors, thus the number of detected faces are not the same, hence a spoofing alter is issued.
As per claim 12, see explanation in claim 5.

As per claim 14, see explanation in claim 6.
As per claim 15, see explanation in claim 1.
As per claim 16, see explanation in claim 2
As per claim 17, see explanation in claim 3.
As per claim 18, see explanation in claim 4.
As per claim 19, see explanation in claim 5.
As per claim 20, see explanation in claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667